One Financial Center Boston, MA 02111 617-542-6000 617-542-2241 fax January 14, 2015 VIA EDGAR & Overnight Mail Securities and Exchange Commission Division of Corporation Finance Office of Mergers and Acquisitions treet, N.E. Washington, D.C. 20549-3628 Attention: Daniel F. Duchovny, Esq. Re: Schedule 13E-3 Filed December 10, 2014 by ChyronHego Corporation, Vector CH Holdings (Cayman), L.P., CH Merger Sub, Inc., Vector Capital IV International, L.P., Vector Entrepreneur Fund III, L.P., Vector Capital Partners III, L.P., Vector Capital Partners IV, L.P., Vector Capital, Ltd., Vector Capital, L.L.C., Alexander R. Slusky, Johan Apel, Westhill Group AB, Sören Kjellin, and Maxflyt AB (the “Filing Persons”) File No. 005-18273 Preliminary Schedule 14A Filed December 10, 2014 File No. 001-09014 Ladies and Gentlemen: We are submitting this letter on behalf of ChyronHego Corporation (the “ Company ”) in response to comments from the staff (the “ Staff ”) of the Securities and Exchange Commission (the “ Commission ”) received by letter dated January 2, 2015 (the “ Comment Letter ”) from Daniel F. Duchovny, Esq. to Megan Gates, Esq. relating to the above-referenced preliminary proxy statement on Schedule 14A (the “ Preliminary Proxy Statement ”) and Transaction Statement on Schedule 13E-3 (the “ Schedule 13E-3 ”), initially filed with the Commission on December 10, 2014. For convenient reference, we have set forth below in italics each of the Staff’s comments set forth in the Comment Letter and have keyed the Company’s responses to the numbering of the comments and the headings used in the Comment Letter. All of the responses are based on information provided to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. by representatives of the Company and the other Filing Persons. Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. January 14, 2015 Page 2 We have filed today with the Commission via EDGAR Amendment No. 1 to the Preliminary Proxy Statement (the “ Amended Proxy Statement ”) and Amendment No. 1 to the Schedule 13E-3 (the “ Amended Schedule 13E-3 ”) that incorporate the changes made in response to the Staff’s comments, as well as certain other updated information. All page references in the responses set forth below refer to pages of the Amended Proxy Statement and the Amended Schedule 13E-3, as applicable. Defined terms used but not defined herein have the meanings specified in the Amended Proxy Statement. Schedule 13E-3 Introduction 1. Comment: We note that Mr. Gawell, Mr. Fjellsten and “certain other former shareholders of companies previously acquired by” you will roll over their shares. Please include all of them as filing persons and provide all disclosure required for each filing person added as a result of this comment. Response : The Company respectfully advises the Staff that Mr. Gawell, Mr. Fjellsten and the other former shareholders of companies previously acquired by the Company (the “ Additional Rollover Holders ”) are not “filing persons” because (i) they are not “affiliates” of the Company within the scope of Rule 13e-3 and (ii) they are not engaged, directly or indirectly, in the going-private transaction. As an initial matter, the Company believes that none of the Additional Rollover Holders are “affiliates” subject to Rule 13e-3. Under Rule 13e-3(a)(1), an affiliate of an issuer is “a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with such issuer.” Rule 12b-2 provides that the term “control” means “the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.” None of the Additional Rollover Holders are directors or executive officers of the Company; all of the Additional Rollover Holders beneficially own less than 10% of the Company’s outstanding common stock (and all but Mr. Fjellsten beneficially own less than 5% of the Company’s outstanding common stock); and none of them have the power to direct or cause the direction of the management and policies of the Company. Therefore, the Additional Rollover Holders are not affiliates of the Company and should not be considered “filing persons” subject to Rule 13e-3. In addition, the Company believes that none of the Additional Rollover Holders are engaged, directly or indirectly, in the going-private transaction. The Commission’s Compliance and Disclosure Interpretation 201.05 provides that members of the target company’s management will likely be deemed to have “engaged in” a transaction if they would “hold a material amount of the surviving company’s outstanding equity securities, occupy seats on the board of the company in addition to senior management positions, and otherwise be in a position to ‘control’ the surviving company within the meaning of Exchange Act Rule 12b-2 ( i
